Citation Nr: 0918324	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post cholecystectomy with chronic 
gastritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins, mild deep venous insufficiency in 
the common femoral vein, and severe superficial venous 
insufficiency, status post thrombophlebitis of the right 
lower extremity.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for mild deep venous insufficiency and severe 
superficial venous insufficiency of the left lower extremity. 

4.  Entitlement to an initial compensable evaluation in 
excess for a depressive disorder with anxiety features 
(previously diagnosed as adjustment reaction with mixed 
emotional features), prior to December 12, 2006.

5.  Entitlement to an evaluation in excess of 30 percent for 
a depressive disorder with anxiety features (previously 
diagnosed as adjustment reaction with mixed emotional 
features), from December 12, 2006.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to 
December 1979, with additional Army National Guard duty from 
December 2003 to December 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for a status post cholecystectomy with 
chronic gastritis, and assigned a 10 percent disability 
rating, effective December 18, 2004; granted service 
connection for varicose veins, mild deep venous insufficiency 
in common femoral vein, and severe superficial venous 
insufficiency, status post thrombophlebitis of the right 
lower extremity, and assigned a 10 percent disability rating, 
effective December 18, 2004; granted service connection for 
mild deep venous insufficiency and severe superficial venous 
insufficiency of the left lower extremity, and assigned a 10 
percent disability rating, effective December 18, 2004; 
granted service connection for adjustment reaction with mixed 
emotional features, and assigned a noncompensable disability 
rating, effective December 18, 2004.  Subsequently, in a 
February 2007 rating decision, the RO recharacterized the 
Veteran's adjustment reaction with mixed emotional features 
as a depressive disorder with anxiety features, and increased 
the Veteran's noncompensable rating to 30 percent, effective 
from December 12, 2006.     

The medical evidence of record indicates that the Veteran's 
service-connected diabetes mellitus (DM) may have worsened 
insofar as he may now have peripheral neuropathy of the lower 
extremities.  See February 2008 VA examination report.  This 
matter is referred to the RO for appropriate action.

The issue of entitlement to an evaluation in excess of 30 
percent for a depressive disorder with anxiety features 
(previously diagnosed as adjustment reaction with mixed 
emotional features), since December 12, 2006, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cholecystectomy with chronic gastritis is 
manifested by only mild symptomatology and has not resulted 
in multiple small eroded or ulcerated areas of the stomach.

2.  The Veteran's varicose veins, mild deep venous 
insufficiency in common femoral vein, and severe superficial 
venous insufficiency, status post thrombophlebitis of the 
right lower extremity is not manifested by persistent edema, 
stasis pigmentation, eczema, or ulceration.  

3.  The Veteran's mild deep venous insufficiency and severe 
superficial venous insufficiency of the left lower extremity 
is not manifested by persistent edema, stasis pigmentation, 
eczema, or ulceration.  

4.  Prior to December 12, 2006, the Veteran's depressive 
disorder with anxiety features (previously diagnosed as 
adjustment reaction with mixed emotional features), resulted 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks as a result of 
depressed mood, anxiety, serious sleeping impairment, 
nightmares, and flashbacks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post cholecystectomy with chronic 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Codes (DCs) 7307, 7318, 7346 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for varicose veins, mild deep venous insufficiency in 
common femoral vein, and severe superficial venous 
insufficiency, status post thrombophlebitis of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104, DCs 7120, 7121 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for mild deep venous insufficiency and severe 
superficial venous insufficiency of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DCs 
7120, 7121 (2008).

4.  Prior to December 12, 2006, the criteria for a 30 percent 
rating, and no higher, for the Veteran's major depressive 
disorder have been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, DC 
9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records and has 
provided him with several VA examinations.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Higher Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

A.  Status Post Cholecystectomy with Chronic Gastritis

The Veteran was initially granted service connection for 
status post cholecystectomy with chronic gastritis in an 
August 2005 rating decision and was assigned a 10 percent 
disability rating under DC 7307-7318, effective December 18, 
2004.  The Veteran disagrees with this assignment and 
contends that his status post cholecystectomy with chronic 
gastritis is worse than it is currently rated.  

Under DC 7307, which pertains to gastritis, a 10 percent 
rating is warranted for chronic gastritis with small nodular 
lesions and symptoms, whereas a 30 percent rating is assigned 
for chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms, and a 60 percent rating is assigned for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas. 38 C.F.R. § 4.114, DC 7307.

Under DC 7318, which pertains to removal of the gallbladder, 
a 10 percent rating is assigned for mild symptoms, and a 30 
percent rating is assigned for severe symptoms.  38 C.F.R. § 
4.114, DC 7318.  The schedule of ratings, does not define the 
terms "slight," "moderate," and "severe;" rather than 
applying a mechanical formula to make a determination, the 
Board evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Under 38 C.F.R. § 4.114, DC 7346, the criteria for the next 
higher rating, 30 percent, for a hiatal hernia requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 10 percent for the Veteran's status post 
cholecystectomy with chronic gastritis.

In May 2004, the Veteran underwent a laparoscopic 
cholecystectomy and an attempted intra-operative 
cholangiogram for his acute cholecystitis at the Hospital 
Episcopal Cristo Redentor.  The final post-operative 
diagnosis was chronic acalculous cholecystitis.  

A review of the Veteran's VA treatment records indicates 
that, in May 2004, he sought treatment for constant right 
upper quadrant abdominal pain for three weeks.  The VA doctor 
noted that the Veteran had been extensively evaluated for 
episodes of coughing up blood.  The Veteran reported that 
there were no changes in bowel movements, denied fever or 
chills, and stated that pain was constant just below the 
ribs, with tenderness to deep palpation.  The Veteran also 
reported that he developed nausea upon eating, but had not 
vomited recently.  The doctor reported that the Veteran had 
tenderness upon superficial palpation and diagnosed him with 
right upper quadrant pain.  In July 2004, the Veteran 
complained of having a small amount of blood in his mouth. In 
September 2005, the Veteran complained of nausea.  During 
treatment in July 2006 and September 2006, a VA doctor 
reported that bowel sounds were present in all quadrants and 
that the abdomen was non-tender, non-distended, soft, and 
depressible.  In January 2007, the Veteran complained of 
upper abdominal pain associated with nausea, bowel movements, 
and soft stools after ingestion over the past 6 days.  The 
Veteran denied black or bloody stools and fever.  The doctor 
noted that the Veteran was well developed and well nourished; 
that bowel sounds were present in all quadrants; that his 
abdomen was non-tender, non-distended, soft, and depressible; 
and that there were no masses and no organomegaly.  The 
doctor assessed the Veteran as having abdominal pain and 
suspected irritable bowel syndrome.  

The Veteran underwent a VA examination of his digestive 
system in March 2005.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims folder.  After discussing his pertinent 
history, the examiner noted that the Veteran had normal 
peristalsis, and a soft, depressible abdomen, with tenderness 
to palpation at the epigastric area.  Upon reviewing the 
record, the examiner noted an April 2004 endoscopic report, 
which showed a loose hiatus without hernia, and a history of 
helicobacter pylori (H-pylori).  The examiner also noted an 
April 2004 gastric antrum, which was negative for H-pylori 
infection.  The Veteran reported that, despite taking 
Prevacid and following a prescribed low-irritant diet, he 
continued to have epigastric pain on a daily basis.  The 
Veteran denied any weight loss, anorexia, melena, 
hematochezia, and hematemesis.  Based on his review of the 
record and his examination, the examiner diagnosed the 
Veteran with chronic gastritis.  

The Veteran underwent a general medical examination in March 
2005.  The examiner noted that the Veteran underwent a 
cholecystectomy in May 2004.  The Veteran reported having an 
irregular appetite, episodes of diarrhea, and pain in the 
right inguinal region since his cholecystectomy.  The doctor 
noted that the Veteran currently weighed 211 pounds, with a 
maximum past weight of 215 pounds, and stated that the 
Veteran was overweight/obese.  The doctor diagnosed the 
Veteran with a well-healed cholecystectomy via laparoscopy 
with a history of gastritis, pyloric stenosis, and H-pylori, 
which was presently stable.  

The Veteran underwent another VA examination in December 
2006, which was continued in January 2007.  At the outset of 
the examination report, the examiner indicated that he had 
reviewed the Veteran's medical records.  After discussing his 
pertinent history, the examiner noted a history of an upper 
endoscopy in April 2004 and a cholecystectomy in May 2004.  
The Veteran reported that he had continual epigastric pain, 
severe gastro-esophageal reflux (GERD), occasional bloody 
regurgitation, and daily episodes of mild nausea/vomiting and 
abdominal distention.  The Veteran denied a history of 
vomiting or diarrhea.  He also reported having gnawing and 
burning epigastric pain daily or more often before eating and 
one to several hours after eating.  The Veteran indicated 
that he occasionally had reflux from the stomach with blood, 
but that this was not frequent.  The examiner noted that 
there was no evidence of anemia, weight loss, or 
malnutrition, and reported that x-rays dated in October 2006 
revealed that the gallbladder was surgically absent, the 
common bile duct was not dilated, the retroperitoneal vessels 
appeared normal, and there was no free fluid, hydronephrosis, 
masses, stones, or perirenal fluid collection.  

The examiner conducted a breath test in January 2007, which 
was positive for the presence of helicobacter pylori in the 
upper gastrointestinal tract.  An endoscopy revealed that the 
stomach distended well without extrinsic or intrinsic 
lesions; the duodenal bulb, sweep, and proximal jejunum are 
unremarkable; and there was adequate distensibility and 
contour of the distal thoracic esophagus with a small, 
sliding-type esophageal hernia with GERD, status post 
cholectystectomy.  Based on the test results and his 
examination, the examiner diagnosed the Veteran with chronic 
gastritis with chronic, mild, persistent symptoms and a 
hiatal hernia with GERD; the examiner noted that, although 
the Veteran's symptoms did not correlate with his upper 
gastrointestinal findings in January 2007, one can have 
symptoms with a normal radiographic study.  The examiner also 
reported that the continuing presence of H-pylori in his 
breath may be contributing to his symptoms.  The examiner 
stated that the Veteran had no evidence of current 
gallbladder symptoms and reported that the Veteran's 
gastrointestinal conditions had no significant effects on his 
usual occupation and no effect on his activities of daily 
living.  

The Veteran underwent another VA examination in February 
2008.  The examiner indicated that he had reviewed the 
Veteran's medical records, noting the 2004 cholecystectomy.  
The examiner reported that the Veteran's current weight was 
202 pounds.  The Veteran reported no periods of 
incapacitation due to stomach or duodenal disease, but stated 
that he had gnawing and burning pain several times a week for 
one to several hours after eating, and that his last period 
of hematemesis or melena, during which he "spit out blood," 
was in December 2007.  The examiner noted that the Veteran's 
post-operative symptoms, which included mild nausea and 
vomiting, occurred less than monthly, that he did not have 
diarrhea, and that his episodes of abdominal colic or other 
abdominal pain/distention occurred less than 7 times in the 
past year, lasting one day at a time.  The examiner noted 
that the Veteran had no signs of significant weight loss, 
malnutrition, anemia, guarding, or rebound, and had positive 
bowel signs.  The examiner reported that x-rays dated in 
January 2007 indicated a small, sliding-type hiatal hernia 
with GERD, status post cholecystectomy; an April 2007 
endoscopy revealed a small hiatal hernia, antral, body 
erythema, and friability.  The examiner diagnosed the Veteran 
with chronic moderate gastritis based on the upper endoscopy 
and stomach biopsy, and a small hiatal hernia with GERD based 
on the upper gastrointestinal series and upper endoscopy, 
noting that the Veteran's abdominal examination was normal.  
In regard to his chronic gastritis, the examiner reported 
that, while there was no effect on the Veteran's employment 
since he had retired in March 2007, there were mild effects 
on his ability to do chores, go shopping, and do recreational 
activities, and moderate effects on his ability to exercise 
and do sports.  The examiner also diagnosed the Veteran with 
status post cholecystectomy, and indicated that this 
condition had no effect on his employment or activities of 
daily living.  

Based on the foregoing, the evidence shows that the Veteran's 
disability most closely approximates the criteria for a 10 
percent rating and the preponderance of the evidence does not 
show that his gastritis warrants a 30 percent rating.  There 
is no evidence of any, let alone multiple, small eroded or 
ulcerated areas due to gastritis.  See 38 C.F.R. § 4.114, DC 
7307.   Moreover, while the Veteran has reported having daily 
epigastric and abdominal pain, the March 2005 general 
medicine examiner indicated that the Veteran's gastritis was 
presently stable and two VA examiners have diagnosed him with 
only mild to moderate chronic gastritis.  Further, the 
February 2008 examiner reported that gastritis had only mild 
effects on his ability to do chores, go shopping, and do 
recreational activities, and moderate effects on his ability 
to exercise and do sports.  

The evidence also does not show that the Veteran has severe 
symptoms as a result of the removal of his gallbladder.  38 
C.F.R. § 4.114, DC 7318.  Throughout treatment and at his VA 
examinations, the Veteran has been noted to have no signs of 
significant weight loss, malnutrition, or anemia, and has 
positive bowel signs in all quadrants.  The Veteran has 
reported having less than 7 periods of abdominal colic a 
year, and during VA treatment in July 2006 and September 
2006, a VA doctor reported that the Veteran's abdomen was 
non-tender, non-distended, soft, and depressible.  During his 
December 2006 examination, the Veteran reported that his 
daily episodes of nausea were only mild.  Additionally, the 
December 2006 examiner indicated that there was no evidence 
of current gallbladder symptoms and reported that the 
Veteran's upper gastrointestinal conditions had no 
significant effect on his usual occupation and no effect on 
his activities of daily living.  Further, the February 2008 
examiner stated that the Veteran's status post 
cholecystectomy had no effect on his employment or activities 
of daily living and indicated that his residuals of 
cholecystectomy, which included mild nausea and vomiting, 
occurred less than monthly.   

While the evidence indicates that the Veteran has a hiatal 
hernia with GERD, service connection is not in effect for 
these disabilities.  Moreover, the evidence indicates that 
symptoms associated with his hiatal hernia with GERD do not 
meet the criteria for a 30 percent rating insofar as there is 
no evidence that any epigastric distress is accompanied by 
dysphagia, pyrosis, or substernal/arm/shoulder pain 
productive of considerable impairment of health.  See 38 
C.F.R. § 4.114, DC 7346.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the Veteran's status post 
cholecystectomy with chronic gastritis for any point during 
this appeal and thus staged rating is not warranted.

B.  Lower Extremities

The Veteran was initially granted service connection for 
varicose veins, mild deep venous insufficiency in common 
femoral vein, and severe superficial venous insufficiency, 
status post thrombophlebitis of the right lower extremity, 
and mild deep venous insufficiency and severe superficial 
venous insufficiency of the left lower extremity, in an 
August 2005 rating decision. Each extremity was assigned a 10 
percent disability rating under DC 7120-7121, effective 
December 18, 2004.  The Veteran disagrees with these 
assignments and contends that his lower extremities are worse 
than they are currently rated.  

Under DC 7121, which pertains to post-phlebitic syndrome of 
any etiology, a 10 percent rating is assigned when there is 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is assigned when there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration. A 60 percent rating is warranted for 
persistent edema or subcutaneous eczema, and persistent 
ulceration. Finally, a 100 percent rating is assigned where 
there is massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, DC 7121 (2008).

The rating criteria under DC 7120 are identical to those 
under DC 7121, however, the symptomatology must be found to 
be attributed to the effects of varicose veins rather than 
some other etiology.  See 38 C.F.R. § 4.104, DC 7121.  

During VA treatment in September 2004, the Veteran was 
treated for superficial venous insufficiency for which he was 
receiving Coumadin therapy.  He doctor informed the Veteran 
that there was no treatment for superficial venous thrombosis 
and recommended that he continue of Coumadin treatment, wear 
antiembolic stockings, and exercise/elevate his legs.  The 
doctor also recommended that the Veteran undergo 
hypercoagulation testing upon the completion of his Coumadin 
treatment.  In December 2004, the Veteran reported having 
chronic pain in both legs.  During VA treatment in August 
2005, the doctor noted that the Veteran had no clubbing, 
cyanosis, edema, skin discoloration, trauma, ulcers, or 
calluses.  He also noted that the Veteran's pedal pulses were 
+2 and his posterior tibial pulse was +2.  During treatment 
in March 2006, the doctor noted that the Veteran had no 
clubbing, cyanosis, edema, or warm skin in his extremities.  

The Veteran underwent a general VA examination in March 2005, 
when he complained of numbness and cramps in his legs.  The 
doctor noted that the Veteran had no evidence of dermatitis, 
and aside from tattoos, had otherwise normal skin.  The 
examiner reported that the Veteran had varicose veins and 
status post thrombophlebitis in his right leg, but had 
satisfactory musculoskeletal function, coordination, and 
sensory, as well as normal locomotion.  X-rays revealed no 
evidence of thrombus formation at the deep or superficial 
venous system, but did show mild deep venous insufficiency at 
the right common femoral vein.  The examiner diagnosed the 
Veteran with resolved thrombophlebitis in the right leg, 
varicose veins in the right leg, and mild deep venous 
insufficiency in the right common femoral vein. 

Additionally, at his March 2005 VA digestive condition 
examination, the Veteran reported that he developed left leg 
deep venous thrombosis after a May 2004 cholecystectomy in 
May 2004, which was treated with Coumadin and then aspirin.  

The Veteran underwent another VA examination in February 
2008, when he reported that the developed right leg pain and 
swelling three days after his 2004 cholecystectomy and had 
been treated with Coumadin for 9 months without 
complications, and had experienced no new episodes of 
thrombosis since.  The examiner reported that the course 
since onset of thrombosis was stable without treatment.  The 
examiner reported that there was a history of varicose 
veins/post-phlebitic syndrome in both lower extremities, and 
stated that although there was no edema present, 
discoloration was present and persistent.  The doctor 
indicated that pain was present, both at rest and after 
prolonged walking/standing, but was most likely due to 
peripheral diabetic neuropathy.  The Veteran denied leg 
edema, and the doctor reported that there was no history of 
erythromelagia, angioneurotic edema, or Reynaud's 
phenomenon/syndrome.  

Upon examination, the Veteran's right lower extremity showed 
no edema, stasis pigmentation or eczema, or ulceration; 
however, small varicosity were present on the lateral aspect 
of the right thigh and small palpable varicose veins were 
present on the right upper calf.  His left lower extremity 
had no edema, statis pigmentation, eczema, or ulceration; 
however, small varicosity on the lateral aspect of the left 
thigh was present.  The examiner reported that he had normal 
peripheral pulses, color, temperature, hair distribution, and 
no ulcerations.  X-rays, Doppler vascular studies, and 
angiograms revealed no evidence of deep vein thrombosis, but 
showed the presence of bilateral superficial femoral and 
popliteal venous insufficiency and left lower calf partial 
thrombosis of the perforator vein.  The examiner diagnosed 
him as having bilateral superficial venous insufficiency 
based on Doppler vascular studies, but reported that there 
was no evidence of deep venous insufficiency or thrombosis.  
She noted that the Veteran's varicose veins did not preclude 
him from exercise and exertion or affect his activities of 
daily living or employment.

Although the Veteran contends that his lower extremities meet 
the criteria for a rating in excess of 10 percent, the 
objective medical evidence fails to support his contention.  
The record is devoid of evidence of edema, stasis 
pigmentation, eczema, or ulceration in either extremity.  
Rather, in August 2005, a VA doctor reported that the Veteran 
had no clubbing, cyanosis, edema, skin discoloration, ulcers, 
or calluses, and in March 2006, a VA doctor noted that the 
Veteran had no clubbing, cyanosis, or edema in his 
extremities.  Additionally, the March 2005 examiner noted 
that the Veteran had normal skin in his extremities, and 
reported that although the Veteran had varicose veins and 
status post thrombophlebitis in his right leg, he had 
satisfactory musculoskeletal function, coordination, and 
sensory, and normal locomotion.  Moreover, the February 2008 
examiner specifically found no evidence of edema, stasis 
pigmentation or eczema, or ulceration in either extremity.  
Rather, she found that the Veteran had normal peripheral 
pulses, color, temperature, hair distribution, and no 
ulcerations.  Finally, the February 2008 examiner noted that 
the Veteran's varicose veins did not preclude him from 
exercise and exertion, or affect his activities of daily 
living or employment.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against entitlement to 
ratings in excess of 10 percent for any point during this 
appeal and thus staged rating is not warranted.  The 
Veteran's varicose veins, mild deep venous insufficiency in 
common femoral vein, and severe superficial venous 
insufficiency, status post thrombophlebitis of the right 
lower extremity, and mild deep venous insufficiency and 
severe superficial venous insufficiency of the left lower 
extremity, and these claims must be denied.  


D.  Depression Disorder with Anxiety Attacks

The Veteran was initially awarded service connection for an 
adjustment reaction with mixed emotional features in August 
2005 and was assigned a noncompensable disability rating, 
effective December 18, 2004.  In February 2007, the Veteran's 
adjustment disorder with mixed emotional features was 
recharacterized as a depressive disorder with anxiety 
features, and the disability rating was increased to 30 
percent, effective December 12, 2006.  The Veteran disagrees 
with this assignment and contends that a higher rating is 
warranted.  

The criteria for evaluating a depressive disorder are found 
at 38 C.F.R. Part 4, DC 9411 (2007).  A 10 percent evaluation 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress; or where symptoms 
are controlled by continuous medication.  Id.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety and suspiciousness; weekly (or less often) panic 
attacks; chronic sleep impairment; and mild memory loss, such 
as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The evidence of record, including two VA examination reports 
and VA treatment records, indicate that, prior to December 
12, 2006, a 30 percent rating is warranted for the Veteran's 
depressive disorder.  

The Veteran underwent a VA psychiatric examination in March 
2005.  The examiner reported that the Veteran was clean, 
overweight, adequately dressed and groomed, and alert and 
oriented in all spheres.  The examiner noted that the 
Veteran's mood was anxious and somewhat depressed, his affect 
was constricted, his attention was good, his speech was clear 
and coherent, his insight and judgment were fair, and his 
impulse control was good.  The Veteran denied having 
hallucinations or suicidal or homicidal ideation.  The 
examiner reported that the Veteran had no impairment of 
thought processes or communication, inappropriate behavior, 
or gross memory loss, and was able to keep up his personal 
hygiene and to do other activities.  Finally, the examiner 
noted that the Veteran was anxious, somewhat depressed, and 
had serious sleeping impairment.  Based on his examination, 
the examiner diagnosed the Veteran with an adjustment 
reaction with mixed emotional features and assigned him a GAF 
score of 75.

VA treatment records indicate that the Veteran has been 
undergoing psychiatric treatment since April 2005.  In April 
2005, a VA doctor reported that the Veteran was well dressed 
and groomed, had no psychomotor disturbances, had an 
appropriate affect, his memory was preserved, his insight and 
judgment were adequate, and his speech was clear, goal 
directed, and relevant.  The Veteran denied suicidal or 
homicidal ideation.  The examiner noted a somewhat depressed 
mood.  He assessed the Veteran as having depression not 
otherwise specified and anxiety not otherwise specified, and 
assigned him a GAF score of 60.  

In August 2005, the Veteran reported that he had noticed more 
episodes of sadness and anxiety lately, and had lost interest 
in intimacy.  The Veteran denied homicidal or suicidal 
ideation, but reported having episodes during which he saw 
shadows or felt somebody touching him.  The doctor reported 
that the Veteran was well dressed and groomed, had no 
psychomotor disturbances, his memory was preserved, his 
insight and judgment intact, and his speech was clear, 
relevant, and goal directed.  The Veteran denied homicidal or 
suicidal ideation and delusions.  The doctor noted that the 
Veteran's mood was depressed.  The doctor diagnosed the 
Veteran with depression not otherwise specified and anxiety 
not otherwise specified, and assigned him a GAF score of 65.  

In October 2005, the Veteran complained that he was not 
sleeping well and was too irritable.  He stated that he had 
gone to Louisiana for a humanitarian mission, but did not 
know why he was there and was nervous the entire time.  The 
Veteran reported that his depression and anxiety medications 
were not working, and that he was having dreams about, and 
flashbacks to, his time in Kuwait.  The Veteran denied 
homicidal or suicidal ideation or delusions, but reported 
that he had lost interest in intimacy and in his daily life.  
The doctor reported that the Veteran was well dressed and 
groomed, had no psychomotor disturbances, his memory was 
preserved, and his speech was clear, relevant, and goal 
directed.  The doctor noted that the Veteran's mood was 
depressed and his affect restricted.  The doctor diagnosed 
the Veteran with major depression with psychotic features and 
anxiety not otherwise specified, and assigned him a GAF score 
of 55.  

In January 2006, the Veteran reported continuing flashbacks 
from service.  The Veteran also reported problems with his 
work supervisor and indicated that he had been asked to 
surrender his weapon at work.  The doctor reported that the 
Veteran was alert and oriented in all spheres, was well 
dressed and groomed, had no psychomotor disturbances, his 
mood was anxious and depressed, his affect restricted, his 
memory preserved, his insight and judgment adequate, and his 
speech clear, relevant, and goal directed.  The Veteran 
denied homicidal and suicidal ideation and delusions.  The 
doctor diagnosed the Veteran with major depression with 
psychotic features and anxiety not otherwise specified, and 
assigned him a GAF score of 55.  

In March 2006, the Veteran reported having flashbacks from 
Iraq and nightmares about basic training, had difficulty 
sleeping, and felt anxious.  The Veteran denied suicidal or 
homicidal ideation or delusions.  The doctor reported that 
the Veteran's mood was less depressed and more appropriate 
than at his last session.  The doctor also reported that the 
Veteran was oriented in all spheres, his memory was 
preserved, and his insight and judgment were adequate, and 
his speech was clear, relevant, and goal directed.  The 
doctor diagnosed the Veteran with moderate to severe major 
depressive disorder and anxiety, not otherwise specified, and 
assigned him a GAF score of 60.  

A May 2006 letter from a VA doctor to the Veteran's employer 
indicates that the Veteran had no clinical problems that 
would interfere with his job as a police agent.  The doctor 
reported that the Veteran was responding well to treatment, 
had not shown problems with violent outbursts or aggression 
towards others or himself.  The doctor concluded that the 
Veteran was fit to perform the regular duties of his job and 
could be re-armed.

In June 2006, the Veteran reported that his flashbacks were 
more in control, he was sleeping better, was not having 
problems at his job, his anxiety had stabilized, and he had 
no homicidal or suicidal ideations or delusions.  The doctor 
noted that the Veteran was well dressed and groomed, was 
alert in all spheres, had no psychomotor disturbances, his 
mood was more euthymic, his affect appropriate, his speech 
clear, relevant, and goal directed, and his memory preserved.  
The doctor diagnosed him with major depressive disorder, in 
remission, and an anxiety disorder not otherwise specified, 
and assigned him a GAF score of 75.  

In August 2006, the Veteran reported that he was again having 
flashbacks from Iraq and nightmares about being deployed to 
Iraq.  The doctor noted that the Veteran was well dressed and 
groomed, alert and oriented in all spheres, had no 
psychomotor disturbances, his memory was preserved, and his 
insight and judgment were adequate.  The Veteran denied 
homicidal or suicidal ideation or delusions.  The doctor 
reported that the Veteran's mood was somewhat depressed and 
his affect was restricted.  The doctor diagnosed the Veteran 
with major depressive disorder, in partial remission, and an 
anxiety disorder not otherwise specified, and assigned him a 
GAF score of 75.  

In November 2006, the Veteran reported two recent episodes of 
severe anxiety and flashbacks to Iraq.  The Veteran also 
reported that he intended to surrender his police weapon as 
he did not want to have it at home anymore.  The doctor noted 
that the Veteran was well dressed and groomed, alert and 
oriented in all spheres, had no psychomotor disturbances, his 
memory was preserved, and his judgment adequate.  The Veteran 
denied homicidal or suicidal ideation, delusions, or 
hallucinations, but reported flashbacks.  The doctor reported 
that the Veteran's mood was somewhat depressed, his affect 
restricted, and his insight limited.  The doctor diagnosed 
the Veteran with major depressive disorder, in partial 
remission, and an anxiety disorder not otherwise specified, 
and assigned him a GAF score of 65.  

The Veteran underwent a second VA psychiatric examination in 
December 2006, when he reported continuous and moderate 
psychiatric symptoms of depression and anxiety since 2004, 
but did not specify how much work had had missed as a result 
of these conditions.  The Veteran denied any legal or 
substance abuse problems.  The Veteran indicated that he was 
only able to sleep with the aid of medication, such as Xanax.  
The Veteran also reported feeling irritable and having a bad 
temper, although he was able to control himself.  The Veteran 
stated that he lived with his wife and two children; he 
reported having ups and downs with his wife, although he 
denied having quarrels with her, and noted that he had 
decreased sexual desire.  The Veteran stated that he was 
still working as a policeman and had not had any disciplinary 
action, although he intended to retire the following March, 
after 30 years of employment with the Police Department.  
Finally, the Veteran reported that he was unable to perform 
exercise and lacked interest in activities such as fishing.  

The examiner reported that the Veteran was clean, overweight, 
adequately dressed and groomed, alert and oriented in all 
spheres, and had good impulse control.  The examiner noted 
that the Veteran's mood was anxious and somewhat depressed, 
his affect was constricted, his attention was good, his 
speech was clear and coherent, and his insight and judgment 
were fair.  The Veteran denied suicidal or homicidal ideation 
or hallucinations.  The examiner reported that the veteran 
had no impairment of thought processes or communication, 
delusions, hallucinations, or inappropriate behavior that 
would interfere with his employment and social functioning.  
The examiner indicated that the Veteran kept up with his 
personal hygiene, was oriented, had no gross memory loss or 
impairment, and was not suicidal or homicidal, although he 
was anxious, somewhat depressed, and had serious sleeping 
impairment.  The doctor diagnosed the Veteran with a 
depressive disorder with anxiety features, previously 
diagnosed as adjustment reaction with mixed emotional 
features, and assigned him a GAF score of 65.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's 
depressive disorder with anxiety features most closely 
approximates a 30 percent rating.  Prior to March 12, 2006, 
the Veteran had social and occupational impairment due to his 
depressed mood, anxiety, occasionally restricted/constricted 
affect, occasionally limited insight, flashbacks, nightmares, 
and difficulty sleeping.  However, he generally functioned 
satisfactorily, with self care and appropriate behavior, and 
was appropriately dressed, groomed, and oriented throughout 
treatment.  In short, the Veteran had social and occupational 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, thereby warranting a 30 percent rating for his 
depressive disorder with anxiety features.  

While a 30 percent rating prior to December 12, 2006, is 
warranted, the Veteran's total disability picture did not 
rise to the severity required for a 50 percent rating during 
this time.  The record is absent for symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory; impaired judgment; or impaired 
abstract thinking.  Although the Veteran was occasionally 
noted to have limited insight and a constricted affect, he 
was also noted to have appropriate behavior with clear, 
relevant, and goal-directed speech.  Additionally, at his 
December 2006 VA examination, the veteran was reported to 
have good concentration and fair judgment and insight.  The 
Veteran has never reported difficulty with memory.  

Despite some evidence of disturbances in mood, including a 
history of major depressive disorder and anxiety, a VA doctor 
reported in March 2006 that the Veteran's mood was less 
depressed and more appropriate, and from June 2006 to 
November 2006, VA doctors indicated that his depression was 
in partial or full remission. Moreover, in May 2006, a VA 
doctor reported that the Veteran was responding well to 
treatment. There is no indication that the Veteran has ever 
been homicidal or suicidal.  The Veteran is also clearly 
capable of establishing and maintaining effective 
relationships, as evidenced by his family life.  While there 
is evidence that the Veteran has "ups and downs" with his 
wife, he has reported that he does not quarrel with her and 
in fact lives with his wife and their two children.  
Moreover, the Veteran has reported having no disciplinary 
problems as work and maintained his job for 30 years prior to 
retiring in March 2008.  Finally, prior to March 12, 2006, 
the Veteran's GAF scores ranged from 55 to 75, indicative of 
only transient/mild to moderate symptomatology and slight to 
moderate difficulty in social and occupational functioning.  

Accordingly, considering all the evidence of record, the 
Veteran's disability picture more closely approximates the 
criteria for a 30 percent disability rating prior to March 
12, 2006.  Therefore, a rating of 30 percent, and not higher, 
for the Veteran's depressive disorder, effective from 
December 18, 2004, is granted.  A higher rating was not 
warranted for any point during this period and thus staged 
rating is not warranted.

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  The Veteran's symptoms cause 
impairment in occupational and social functioning.  Such 
impairment is contemplated by the rating criteria.  The 
rating criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.


ORDER

A rating in excess of 10 percent for status post 
cholecystectomy with chronic gastritis is denied. 

A rating in excess of 10 percent for varicose veins, mild 
deep venous insufficiency in common femoral vein, and severe 
superficial venous insufficiency, status post 
thrombophlebitis of the right lower extremity, is denied.

A rating in excess of 10 percent for mild deep venous 
insufficiency and severe superficial venous insufficiency of 
the left lower extremity is denied.

A 30 percent evaluation, and not higher, prior to December 
12, 2006, for a major depressive disorder with anxiety 
features is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The evidence of record indicates that the Veteran's 
depressive disorder with anxiety features significantly 
worsened in April 2008.  VA treatment records indicated that, 
in April 2008, the Veteran reported having continued episodes 
of anxiety and depression.  He indicated that he spent most 
of his days at home, that he did not go out, had lost 
interest in exercising and doing activities that he used to 
enjoy, was hearing voices, kept a bible on his chest to help 
him sleep, felt the presence of spirits disturbing him, and 
was only able to sleep with the help of Xanax.  The doctor 
noted that the Veteran's mood was depressed and his affect 
constricted.  The Veteran denied suicidal or homicidal 
ideation, but reported having continuing flashbacks and audio 
and visual hallucinations.  The doctor reported that the 
Veteran's ability to focus on a task was diminished and his 
insight was limited, and noted that he Veteran continued to 
be depressed and had psychotic features with religious 
content.  The doctor diagnosed him with major depressive 
disorder with psychotic features, an anxiety disorder not 
otherwise specified, and male erectile dysfunction, and 
assigned him a GAF score of 45 to 50.  

Because the veteran's symptomatology appears to have 
significantly worsened since his last VA examination of 
record, dated in December 2006, VA is required to afford him 
a contemporaneous VA examination to assess the current 
nature, extent, and severity of his major depressive disorder 
with anxiety features.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

As the case must be remanded, copies of any recent treatment 
records from the San Juan, the Commonwealth of Puerto Rico, 
VA treatment facility should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any 
recent treatment records from the San 
Juan, the Commonwealth of Puerto Rico, 
VA Medical Center, dated since January 
2007.

2.  Then, scheduled the Veteran for a 
VA psychiatric examination to determine 
the extent and severity of his major 
depressive disorder with anxiety 
features.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must provide a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Finally, reconsider the Veteran's 
appeal.  If the benefit sought on 
appeal is not granted, the RO must 
issue a supplemental statement of the 
case and the Veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


